DETAILED ACTION
This is a response to the Amendment to Application # 17/447,576 filed on May 6, 2022 in which claims 1, 6, 10, 12, 14, and 15 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 6, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-3, 5-8, and 10-16 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Claim Interpretation
Claims 1-3, 5-8, and 10-16 variously refer to “patent application document,” “claims of the patent application document,” and “a specification of the patent application document.” The “patent,” “claims,” and “specification,” appears be intended for human perception (e.g., intended to be read and understood by a human). Therefore, the particular informational content of the document (i.e., that the document is a patent application containing a specification and claims) is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.
However, in order to comply with the doctrine of compact prosecution, the examiner shall apply prior art where available, even though non-functional descriptive material is not accorded any patentable weight.

Claim 1 recites a method including the limitation “generating a request of acquiring a target text unit corresponding to the at least one structure node when the at least one structure node is detected to be triggered, and sending the request to the server.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the generation of a request to be performed because the detection is not required. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim 5 recites a method including the limitation “based on a saved trigger condition, sending a current version of the second text to the server.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the sending to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).

Claim Objections
Claims, 1, 6, 12, and 14 are objected to because of the following informalities:  these claims include the limitation “the content features of the parent structure node or the content features of the same-level structure node including one or more features of the parent structure node or the same-level structure node: a corresponding discussion, a corresponding point, a type of a corresponding text unit, or a related requirement of the corresponding text unit, of the parent structure node or the same-level structure node,” or similar. (Emphasis added). The emphasized portion appears to be duplicative and the additional language makes the claim limitation difficult to read. The examiner recommends amending this limitation to “the content features of the parent structure node or the content features of the same-level structure node including one or more of  Appropriate correction is required.

Claims 1, 6, 12, and 14 are objected to because of the following informalities:  “an blank content” is grammatically incorrect and should be amended to “a[[n]] blank content.”  Appropriate correction is required.

	Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 6, 12, and 14, these have been amended to include the limitation “wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a structure node,” similar. This limitation is subject to two, mutually exclusive interpretations. First, this limitation may be interpreted as “wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a single structure node.” In other words, all of the text units correspond to the same structure node. Second, this limitation may be interpreted as “wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a respective structure node.” In other words, each text unit corresponds to a structure node that is not the same as the other text units.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this claim is indefinite. 

Regarding claims 12 and 14, these claims include the limitation “in response to the request, obtaining the target text unit and sending the target text unit to the client; sending a plurality of neighboring text units of the target text unit to the clients wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a structure node; obtaining a modification instruction to the target text unit, wherein the modification instruction includes at least one of a first instruction for editing an blank content in the text unit and a second instruction for editing non-blank content in the text unit; and sending an updated target text unit after performing the modification instruction to the client,” or similar. This limitation is confusing because the indentation of the sending, obtaining, and sending limitations implies that these limitations are intended to be “in response to the request.” However, the use of semi-colons at the end of each obtaining, sending, and obtaining step imply that these limitations are separate and not in response to the request. 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
	Therefore, these claims are indefinite. 

Regarding claims 2, 3, 5, 7, 8, 10, 11, 13, 15, and 16, these claims depend from one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Booth et al., US Publication 2022/0075929 (hereinafter Booth) in view of Religa et al., US Publication 2020/0380067 (hereinafter Religa), as cited on the Notice of References Cited dated November 8, 2021.

Regarding claim 1, Booth discloses a method for assisting editing a document, applied to a client, comprising “receiving and displaying a text structure of a second text obtained by a server based on a first text.” (Booth ¶¶ 44-51). Specifically, Booth teaches that a document (i.e., a first text) is received by a server (Booth ¶ 44), and that document is parsed into a variety of tokens that are modified and rearranged through various processes described at ¶¶ 45-51, which results in a modified (i.e., a second text), that is then displayed in a flowchart user interface at Booth ¶ 52.
Additionally, Booth discloses “wherein the document is a patent application document.” (Booth ¶ 38). Further, Booth discloses “the first text is claims of the patent application document.” (Booth ¶ 44). Moreover, Booth discloses “which includes at least one discussion, each of the at least one discussion including at least one point” (Booth ¶ 44) where the claims include text that characterizes the invention (i.e., a discussion) and each text includes one or more key points that are converted into tokens. Likewise, Booth discloses “the text structure of the second text is a tree structure” (Booth ¶ 52) where the second text is structured as a flowchart, which is a form of tree because it is a series of nodes linked together in a hierarchical fashion.2 Booth also discloses “the text structure of the second text … includes at least one structure node corresponding to the at least one discussion or the at least one point” (Booth ¶ 52) where the flowchart includes the tokens, which correspond to the key points.
In addition, Booth discloses “the content features of the parent structure node or the content features of the same-level structure node including one or more features of the parent structure node or the same-level structure node: a corresponding discussion, a corresponding point, a type of a corresponding text unit, or a related requirement of the corresponding text unit, of the parent structure node or the same-level structure node” (Booth ¶ 92 and Fig. 7) where the structure is shown to include “Claim A,” which is a “type of corresponding text unit.” Furthermore, Booth discloses “the second text is a specification of the patent application document” (Booth ¶ 54) where the tokens comprise the specification once an appropriate template is applied. Moreover, Booth discloses “which includes at least one text unit corresponding to the at least one structure node, the at least one text unit includes a part of the specification, the at least one text unit being configured to illustrate the first text; (Booth ¶ 55) by giving an example of a specification template that includes this data. Likewise, Booth discloses “generating a request of acquiring a target text unit corresponding to the at least one structure node when the at least one structure node is detected to be triggered, and sending the request to the server” (Booth ¶¶ 90-91, 188) where a claim segment is selected to be displayed (Booth ¶¶ 90-91) and this may be performed on a distributed system (Booth ¶ 188), indicating that the request would be sent to a server. Booth also discloses “receiving and displaying the target text unit obtained by the server” (Booth ¶ 91) where the text segment is displayed. Additionally, Booth discloses “displaying a plurality of neighboring text units of the target text unit, wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a structure node” (Booth ¶ 91 and Figs. 6-7) by disclosing that a flowchart in accordance with Figs. 6-7 is displayed, which shown a plurality of neighboring text segments that correspond to structure components in the form of additional claim segments. Further, Booth discloses “obtaining a modification instruction to the target text unit, wherein the modification instruction includes at least one of a first instruction for editing an blank content in the text unit and a second instruction for editing non-blank content in the text unit” (Booth ¶ 195) by receiving user input to modify the existing statements (i.e., editing a non-blank content). Finally, Booth discloses “displaying an updated target text unit after performing the modification instruction.” (Booth ¶ 195) by providing an updated initial draft. 
Although Booth discloses that the system improves on prior methods of machine learning, it does not explicitly disclose that “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model, whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node.”
However, Religa discloses a document creation method include the step “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model” (Religa ¶ 26) by using a classification model that is shown to generate structure and indicating that the model may be a machine learning model. In addition, Religa discloses “whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node” (Religa  ¶¶ 41, 51) by indicating that document contains a plurality of content types, such as “body of text, a heading 1-n (for example, a heading 1, a heading 2, . . . a heading n), a document title, a subtitle, a byline, a header of abstract, an abstract, a list, source code, a “From” address, a “To” address, a signature, a quote, a bibliography, an emphasized text (including levels of emphasis, such as a subtle emphasis, a moderate emphasis, or an intense emphasis), a reference, a caption (such as a caption on an image, a table, a SmartArt element, and the like), a table of contents, a text box, a block of text, a footnote, an endnote, a date, a hyperlink, an ordered list, a content title (such as a title on an image, a table, a SmartArt element, a list, and the like) a hashtag, a citation, a definition, a sample, an example, a line number, a salutation, a glossary, a tagline, a headline, a preamble, or a closing” (Religa ¶ 41), which all represent various structures of the content. Religa further gives an examples of a document containing a title, abstract, and multiple favorite sections (Religa ¶ 51), where the favorite sections are “same-level” and children of the title.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the machine learning of Booth to include the use of the particular model of Religa.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Booth differs from the claimed invention by including an undisclosed machine learning model in place of the claimed machine learning model. Further, Religa teaches that the claimed machine learning model was well known in the art. One of ordinary skill in the art could have predictably substituted the specific machine learning model of Religa for the generic machine learning model of Booth. 

Regarding claim 6, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 6 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 11, it merely recites a computer readable storage medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 7, the combination of Booth and Religa discloses the limitations contained in parent claims 1 and 6 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “wherein the content features of the parent structure node or the content features of the same-level structure node further include: a point type feature of the point corresponding to the parent structure node or the same-level structure node, (Booth ¶ 96 and Fig. 7) where the indication of a claim is a point type feature. Further, the combination of Booth and Religa discloses “wherein the structure node generating model is a neural network model, and is generated by training.” (Religa ¶ 25)

Regarding claims 3 and 8, the combination of Booth and Religa discloses the limitations contained in parent claims 2 and 7 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “wherein the point type feature is obtained by a point type judging model, wherein the point type judging model is a machine learning model, and includes an embedded sub-model and a classification sub-model” (Religa ¶¶ 37-38) for the reasons discussed in regard to the following limitations. Additionally, the combination of Booth and Religa discloses “the embedded sub-model generates a point text representing vector based on a point text” (Religa ¶ 37) by generating a vector of the text. Finally, the combination of Booth and Religa discloses “the classification sub-model generates the point type feature based on the point text representing vector. (Religa ¶¶ 37-38) by using the vectors as part of the classification model.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the neural network of Booth to include the sub-models of Religa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Booth teaches the “base device” for identifying and organizing data using a machine learning. Further, Religa teaches the “known technique” of using a neural network with sub-modules for generating vectors and classifying data based on the vector that is applicable to the base device of Religa. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because vectors are the traditional method for entering data into a machine learning algorithm and, thus, using the vectors to classify data according to Religa would be well-understood and easy to implement by a skilled artisan.

Regarding claims 5 and 10, the combination of Booth and Religa discloses the limitations contained in parent claims 1 and 6 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “based on a saved trigger condition, sending a current version of the second text to the server” (Religa ¶¶ 23, 47) by updating the document based on the presence of a suggested modification and indicating that the processes may be performed at a server, which would require the current version of the document to be sent to the server. Further, the combination of Booth and Religa discloses “displaying differences of a plurality of versions of the text structure of the second text provided by the server; and displaying differences of a plurality of versions of the text unit of the second text provided by the server” (Religa ¶ 51 and Fig. 3B) by giving an example of a suggested title modification containing both differences in the text unit and the text structure being displayed.

Regarding claim 12, Booth discloses a method for assisting editing a document, applied to a server, comprising “obtaining a first text” (Booth ¶ 44) by receiving a document (i.e., a first text). Additionally, Booth discloses “wherein the document is a patent application document and the first text is claims of the patent application document.” (Booth ¶¶ 38, 44). Further, Booth discloses “the first text including at least one discussion, each of the at least one discussion including at least one point” (Booth ¶ 44) where the claims include text that characterizes the invention (i.e., a discussion) and each text includes one or more key points that are converted into tokens. Moreover, Booth discloses “obtaining a text structure of a second text based on the first text” (Booth ¶¶ 45-51) where the document is parsed into a variety of tokens that are modified and rearranged through various processes described by these paragraphs. Likewise, Booth discloses “wherein the text structure of the second text is a tree structure” (Booth ¶ 52) where the second text is structured as a flowchart, which is a form of tree because it is a series of nodes linked together in a hierarchical fashion.3 Booth also discloses “the text structure of the second text … includes at least one structure node corresponding to the at least one discussion or the at least one point” (Booth ¶ 52) where the flowchart includes the tokens, which correspond to the key points.
In addition, Booth discloses “the content features of the parent structure node or the content feature of the same-level structure node including one or more of features of the parent structure node or the same-level structure node: a corresponding discussion, a corresponding point, a type of a corresponding text unit, or a related requirement of the corresponding text unit, of the parent structure node or the same-level structure node” (Booth ¶ 92 and Fig. 7) where the structure is shown to include “Claim A,” which is a “type of corresponding text unit.” Furthermore, Booth discloses “the second text is a specification of the patent application document” (Booth ¶ 54) where the tokens comprise the specification once an appropriate template is applied. Moreover, Booth discloses “which includes at least one text unit corresponding to the at least one structure node, the at least one text unit includes a part of the specification, the at least one text unit being configured to illustrate the first text” (Booth ¶ 55) by giving an example of a specification template that includes this data. Likewise, Booth discloses “sending the text structure of the second text to a client” (Booth ¶ 188) by disclosing that this may be performed on a distributed system, indicating that the request would be sent to a server. Booth also discloses “receiving a request of acquiring a target text unit corresponding to the at least one structure node generated by the client; and (Booth ¶¶ 90-91) where a claim segment is selected to be displayed. 
Additionally, Booth discloses “in response to the request, obtaining the target text unit and sending the target text unit to the client” (Booth ¶ 91) where the text segment is displayed in response to the request. Further, Booth discloses “sending a plurality of neighboring text units of the target text unit to the clients wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a structure node” (Booth ¶ 91 and Figs. 6-7) by disclosing that a flowchart in accordance with Figs. 6-7 is displayed, which shown a plurality of neighboring text segments that correspond to structure components in the form of additional claim segments, which must have been sent in order to be displayed. Moreover, Booth discloses “obtaining a modification instruction to the target text unit, wherein the modification instruction includes at least one of a first instruction for editing an blank content in the text unit and a second instruction for editing non-blank content in the text unit” (Booth ¶ 195) by receiving user input to modify the existing statements (i.e., editing a non-blank content). Finally, Booth discloses “sending an updated target text unit after performing the modification instruction to the client.” (Booth ¶ 188) by disclosing that this may be performed on a distributed system, indicating that the request would be sent to a server.
Although Booth discloses that the system improves on prior methods of machine learning, it does not explicitly disclose that “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model, whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node.”
However, Religa discloses a document creation method include the step “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model” (Religa ¶ 26) by using a classification model that is shown to generate structure and indicating that the model may be a machine learning model. In addition, Religa discloses “whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node” (Religa  ¶¶ 41, 51) by indicating that document contains a plurality of content types, such as “body of text, a heading 1-n (for example, a heading 1, a heading 2, . . . a heading n), a document title, a subtitle, a byline, a header of abstract, an abstract, a list, source code, a “From” address, a “To” address, a signature, a quote, a bibliography, an emphasized text (including levels of emphasis, such as a subtle emphasis, a moderate emphasis, or an intense emphasis), a reference, a caption (such as a caption on an image, a table, a SmartArt element, and the like), a table of contents, a text box, a block of text, a footnote, an endnote, a date, a hyperlink, an ordered list, a content title (such as a title on an image, a table, a SmartArt element, a list, and the like) a hashtag, a citation, a definition, a sample, an example, a line number, a salutation, a glossary, a tagline, a headline, a preamble, or a closing” (Religa ¶ 41), which all represent various structures of the content. Religa further gives an examples of a document containing a title, abstract, and multiple favorite sections (Religa ¶ 51), where the favorite sections are “same-level” and children of the title.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the machine learning of Booth to include the use of the particular model of Religa.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Booth differs from the claimed invention by including an undisclosed machine learning model in place of the claimed machine learning model. Further, Religa teaches that the claimed machine learning model was well known in the art. One of ordinary skill in the art could have predictably substituted the specific machine learning model of Religa for the generic machine learning model of Booth. 

Regarding claim 14, it merely recites a system for performing the method of claim 12. The system comprises computer modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 12.

Regarding claim 16, it merely recites a computer readable storage medium for performing the method of claim 12. The medium comprises computer software modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 12.

Regarding claims 13 and 15, the combination of Booth and Religa discloses the limitations contained in parent claims 12 and 14 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “receiving a current version of the second text from the client” (Religa ¶¶ 23, 47) by updating the document based on the presence of a suggested modification and indicating that the processes may be performed at a server, which would require the current version of the document to be sent to the server. Additionally, the combination of Booth and Religa discloses “determining differences of a plurality of versions of the text structure of the second text and sending them to the client; and determining differences of a plurality of versions of the text unit of the second text and sending them to the client” (Religa ¶ 51 and Fig. 3B) by giving an example of a suggested title modification containing both differences in the text unit and the text structure being displayed.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the documents of Booth to include the modification abilities of Religa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Booth teaches the “base device” for compiling documents for display  to a user. Further, Religa teaches the “known technique” editing documents that is applicable to the base device of Booth. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the editing features of Religa are well known in the art to be practiced on the documents collected by the Booth, thus resulting in a high likelihood of success.

Response to Arguments
Applicant’s arguments filed May 6, 2022, with respect to the claim interpretation and the rejection of claims 1-3, 5-8, and 10-16 under 35 U.S.C. § 112(b) (Remarks 12-14) have been fully considered and are persuasive. The rejection of claims 1-3, 5-8, and 10-16 has been withdrawn. 

Applicant’s arguments filed May 6, 2022, with respect to the rejection of claims 1-3, 5-8, and 10-16 under 35 U.S.C. § 103 (Remarks 14-21) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).
        
        2 “tree;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 529.
        3 “tree;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 529.